Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 6/7/2020.  Claims 1-20 are pending and considered on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10557154. Although the claims at issue are not identical, they are not patentably distinct from each other because steps (a)-(d) of both methods are nearly identical and both methods forbid the separation of the liquid phase from the cellulose-rich phase between steps (b) and (c).  The only difference is ‘154 continues to ferment the sugars obtained in step (d), however this does not separate the scope of both sets of claims since the same sugars are produced by the same steps. 

Claims Free of the Art
This Application is a CON of both US10344303 and US10557154 and has incorporated the same allowable features from those patents.  The closest prior art is Burke et al. (US 2009/0098616, IDS 2/5/2020).  Burke et al., does not clearly teach the combined stream comprising a liquid phase and a cellulose-rich solid phase is sent to the hydrolysis phase without separation. Indeed Burke et al. teach away from this aspect in in Fig 2 where only the solid stream #180 is send to enzyme hydrolysis #200 after refining #190. In Fig. 1 they only refer to the activated feedstock #18 that enters the enzyme hydrolysis as a “fine particulate stream” with no reference to a liquid component.  Furthermore, it is well known in the art that steam/hot water pretreatment of lignocellulosic biomass releases compounds which inhibit enzyme hydrolysis of the biomass (Palmqvist II, Section 3) as well as inhibiting yeasts such as S. cerevisiae (Palmqvist I, Sections 1 and 2).  Therefore the liquid phase from hot water/steam pretreatment is typically separated from the cellulose-rich solid phase of lignocellulosic biomass to remove these inhibitors.  Therefore the Applicant’s claims, in particular the last wherein clause of claim 1, goes against common teachings in the art.
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699